Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contentions that the court unduly restricted the scope of a Massiah-Cardona hearing (see, Massiah v United States, 377 US 201; People v Cardona, 41 NY2d 333), or that defendant received ineffective assistance of counsel during the hearing. The court permitted, and defense counsel in fact pursued, all relevant areas of questioning. The court’s decision that the informant was not acting as an agent of the government is amply supported by the record.
The court was not authorized to permit the victim’s mother to speak at sentencing (see, CPL 380.50). The error was harmless, however, since the oral statement was not so inflammatory that it rendered the sentencing flawed (cf., People v Raucci, 136 AD2d 48; People v McCarthy, 136 Misc 2d 623). (Appeal from Judgment of Oswego County Court, Brandt, J.— *1029Murder, 2nd Degree.) Present—Doerr, J. P., Denman, Green, Balio and Davis, JJ.